10/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 18-0651



                                 No. DA 18-0651

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DAVID ALAN JEFFORDS,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including December 19, 2020, within which to prepare, serve, and file its

response brief.




BF                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 6 2020